- Prepared by EDGARX.com Media release Company secretary appointment 8 December 2016 Steve Allen, formerly company secretary of BG Group plc, has been appointed company secretary of Rio Tinto plc and joint company secretary of Rio Tinto Limited, effective from 9 January 2017. He will be based in London. Tim Paine continues to be joint company secretary of Rio Tinto Limited, based in Melbourne. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, EMEA/Americas Media Relations, Australia/Asia Illtud Harri Ben Mitchell T +44 20 7781 1152 T +61 3 9283 3620 M +44 7 M +61 David Outhwaite Bruce Tobin T +44 20 7781 1623 T +61 3 9283 3612 M +44 7 M +61 David Luff Matthew Klar T +44 20 7781 1177 T +61 7 3625 4244 M +44 7 M +61 Investor Relations, EMEA/Americas Investor Relations, Australia/Asia John Smelt Natalie Worley T +44 20 7781 1654 T +61 3 9283 3063 M +44 7 M +61 David Ovington Rachel Storrs T +44 20 7781 2051 T +61 3 9283 3628 M +44 7 M +61 Nick Parkinson T +44 20 7781 1552 M +44 7 Rio Tinto plc Rio Tinto Limited 6 St Jamess Square 120 Collins Street London SW1Y 4AD Melbourne 3000 United Kingdom Australia T +44 20 7781 2000 T +61 3 9283 3333 Registered in England Registered in Australia No. 719885 ABN 96 Page 2 of 2
